





Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of December 30, 2016,
by and between LMI Aerospace, Inc., a Missouri corporation, its successors, and
assigns (“Corporation”), and _____________________ (“Executive”).
1.Purpose and Employment. The purpose of this Agreement is to define the
relationship between Corporation as an employer and Executive as an employee of
Corporation. Corporation hereby employs Executive, and Executive hereby accepts
employment with Corporation upon all of the terms and conditions set forth in
this Agreement.


2.Executive Representations and Warranties. Executive represents and warrants to
Corporation that Executive is not bound by any covenant not to compete or
similar agreement that would prohibit Executive from performing, or would
restrict or limit Executive in Executive’s performance of, Executive’s job
duties for Corporation. Executive shall indemnify and hold harmless Corporation
and its officers, managers, members, agents and representatives from and against
any damages, losses, claims, costs (including attorneys’ fees) incurred by any
of them arising out of or resulting from any breach of the foregoing
representation and warranty by Executive.


3.Duties and Position.


A.Position. Corporation hereby employs Executive as its [Title], reporting to
the [Title] of Corporation. Executive’s title and/or reporting structure may be
modified during Executive’s employment, subject to Section 6(C)2.


B.Duties. Executive shall perform and discharge well and faithfully, on behalf
of Corporation and its subsidiaries, duties commensurate with the position of
[Title] of a publicly-traded company. Executive shall also perform any such
other and further duties, responsibilities, and functions, at such locations,
and in such manner as may be specified from time to time by the Board during
Executive’s employment.


C.Duty of Loyalty. Executive agrees to devote so much of Executive’s time,
attention and energies to the business of Corporation as is necessary for the
successful operation of Corporation and shall endeavor at all times to improve
the business of Corporation. Executive shall not engage in any other business
activities without the advance written consent of Corporation. Such consent by
Corporation shall not be unreasonably withheld provided that such other business
activities do not detract from or violate Executive’s duties for and obligations
to Corporation.


D.Compliance with Corporation Policies. Executive agrees to comply with and be
subject to all of Corporation’s policies and procedures, including reasonable
amendments to such policies and procedures adopted by Corporation during the
term of Executive’s employment, as well as such reasonable rules and regulations
as are adopted from time to time by Corporation.


4.Term. The term of Executive’s employment under this Agreement shall commence
on January 1, 2017 (“Effective Date”), and shall terminate as on December 31,
2019 (“Term”) unless sooner terminated by either Party in accordance with the
terms of this Agreement. Neither Corporation nor Executive is under any
obligation to renew or extend the Executive’s employment beyond the Term of this
Agreement.





--------------------------------------------------------------------------------







5.Compensation


A.Base Salary. For all services to be rendered by Executive in any capacity
hereunder, Executive shall be entitled to receive from Corporation an annual
“Base Salary” in the amount of:
Amount ($XXX,XXX)
The Compensation Committee of the Board of Directors will annually review
Executive’s salary and level of performance and may, in its sole discretion,
increase (but not reduce) Executive’s Base Salary. If increased, such Base
Salary, as so increased, shall constitute “Base Salary” hereunder.


All payments of Base Salary shall be paid in accordance with Corporation’s
normal payroll procedures and shall be less any authorized or required payroll
deductions. In the event this Agreement is in effect for only a portion of any
particular year, the amount of Executive’s Base Salary for that year shall be
prorated on the basis of the actual number of pay periods during such year that
this Agreement was in effect.
B.
Bonuses.



1.
Annual Performance Bonus: Executive shall be eligible for an annual performance
bonus (“Performance Bonus”) each Fiscal Year during the Term. Executive shall
have annual Performance Bonus payout target of [XX] percent (XX%) of Base
Salary, provided that individual Executive and Corporation performance goals are
met and Executive is employed under the terms and conditions of this Agreement
as of the last day of the Fiscal Year in which the Performance Bonus may be
achieved. The performance targets establishing Executive’s eligibility for the
Performance Bonus as well as any threshold or maximum amounts relative to target
will be established by the Board, in consultation with Executive, no later than
60 days after the start of the Fiscal Year in which the Performance Bonus may be
achieved. In no event shall Corporation be obligated to pay Executive any
Performance Bonus if minimum performance goals are not achieved.



Any Performance Bonus payment shall be less any authorized or required payroll
deductions and shall be paid not later than fifteen (15) days after the receipt
by Corporation of its annual audited financial statements, which Corporation
expects to receive within seventy-five (75) days after the end of each
Corporation fiscal year. The Performance Bonus will be paid either in cash, in
fully vested, exercisable shares of Corporation stock (“Stock”) or any
combination of cash and Stock, as determined by the Compensation Committee of
the Corporation’s Board. The price per share for any Corporation stock granted
as part of the Performance Bonus will be based on the average of the high and
low price per share on the date such stock is granted, which shall be March 15
of the year following the fiscal year in which such Performance Bonus is earned
or the first market day thereafter if the market is closed March 15. Corporation
shall determine the form(s) of payment of any Performance Bonus and communicate
such determination to Executive, in writing, no later than December 15 of the
fiscal year prior to which such Performance Bonus may be earned.
Corporation retains the right to modify or adjust the manner in which the
Performance Bonus is calculated at any time, including in the event that





--------------------------------------------------------------------------------





Corporation either acquires the majority interest or more in the assets of
another entity, experiences a change in its organizational structure affecting
one or more of its entities, or sells its assets, or any portion thereof, to
another entity.
2.
Long-Term Incentive Plan: Provided Corporation’s financial targets are met, and
Executive has achieved and is maintaining a satisfactory level of performance as
determined by Corporation, and Executive is employed under the terms and
conditions of this Agreement as of the date in which the “Long Term Incentive”
is to be awarded, Corporation shall grant Executive Restricted Stock as part of
Corporation’s “Long Term Incentive Plan”. Restricted Stock shall be issued and
vest in accordance with the terms of the RSA. Each annual grant of Restricted
Stock shall have a targeted value of approximately [$XX,XXX] and be subject to
time-based and/or performance conditions, however the actual amount of each
annual award will be determined by the Board. The individual and/or
organizational performance targets establishing Executive’s eligibility for the
Long Term Incentive will be established by the Board of Directors no later than
60 days after the start of the Fiscal Year in which the incentive may be earned.
In no event shall Corporation be obligated to grant Executive any Long Term
Incentive if minimum performance targets are not achieved. Any Long Term
Incentive grant shall be made not later than fifteen (15) days after the receipt
by Corporation of its annual audited financial statements. The number of shares
to be granted will be determined by dividing the total amount earned as Long
Term Incentive for that year by the average price per share on the date such
stock is granted.



3.
Pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Clawback Provision”), if Corporation is required
to prepare an accounting restatement for any fiscal quarter or year due to the
material non-compliance of Corporation with any financial reporting requirement
under the securities laws, Corporation shall recover any incentive-based
compensation (including stock options) paid to any current or former executive
officer during the three-year period preceding the date on which the Corporation
is required to prepare a restatement. The amount to be recovered is the excess
of the amount originally paid to the executive officer based on the incorrect
financial statements over the amount that would have been paid under the
restated financials. In the event of any inconsistency between this section iii
and of the Dodd-Frank Clawback Provision, the Dodd-Frank Clawback Provision
shall prevail. Additionally, to the extent that future final rules, regulations
or listing standards that would add to, modify or supplement the Dodd-Frank
Clawback Provision (each, a “Modification”) are promulgated by the Securities
and Exchange Commission, or any other federal regulatory agency or any national
securities exchange on which Corporation is listed, then this section iii shall
be deemed modified to the extent required to remain consistent with such
Modification, as of the date upon which such Modification becomes or would
otherwise be deemed to be effective.



C.
Fringe Benefits.








--------------------------------------------------------------------------------





1.
Provided that Executive meets the applicable eligibility requirements, Executive
shall be eligible to participate in such employee fringe benefit plans as may be
authorized and adopted from time to time by Corporation, including the
following: any health insurance plan; any medical reimbursement plan; any
qualified retirement plan; any disability or leave pay plan; any disability
insurance plan; any group term life insurance plan; and such other employee
benefit plans offered by Corporation for which Executive is eligible pursuant to
the terms of such plans. Corporation may also furnish such other benefits to
Executive as Corporation shall determine from time to time within its sole
discretion to be in the best interests of Corporation and Executive.



2.
Corporation shall provide Executive during the term of Executive’s employment an
annual automobile allowance in the amount of Seven Thousand Dollars ($7,000.00).



3.
Corporation retains the right to implement, modify or discontinue these benefits
at any time, with or without notice.



D.Business Expenses. Throughout the term of Executive’s employment hereunder,
Corporation shall reimburse Executive for all reasonable and necessary travel,
entertainment, and other business expenses that may be incurred in direct
connection with the performance of Executive’s duties hereunder and in
accordance with policies concerning travel and expense reimbursement adopted
from time to time by Corporation.


E.Paid Leave. Executive shall be entitled to paid vacation time (“Vacation”) to
use during each year of this Agreement. The numbers of days of Vacation shall be
at the discretion of Executive, provided however, that any Vacation shall be
taken by Executive at such time or times as do not conflict, as reasonably
practicable, with Executive’s duties and responsibilities hereunder. As Vacation
is not earned or accrued annually, Executive shall not receive any compensation
for unused Vacation. Executive shall also be eligible for other paid leave in
accordance with Corporation’s policies, as amended, adopted, suspended or
terminated from time to time by Corporation.


6.Termination of Employment. The phrase “termination of employment” shall mean
that Executive has incurred a separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations thereunder.


A.Termination by Corporation for “Cause.” This Agreement and Executive’s
employment hereunder may be immediately terminated by Corporation, at its
option, for “Cause,” either with or without notice, if Executive shall:


1.
Engage in negligent or willful misconduct; or



2.
Perform his/her duties in a significantly unsatisfactory manner against position
expectations (other than such failure resulting from physical or mental illness)
and fail to improve such performance in response to corrective feedback;



3.
Violate material Corporation codes or policies (such as, but not limited to, the
Code of Ethics and Business Conduct, and policies regarding harassment,
workplace violence, confidential information or drug testing); or






--------------------------------------------------------------------------------







4.
Commit acts of dishonesty of any kind, including willful misrepresentation,
falsification of records, or breach of Executive’s fiduciary duty to
Corporation, in Executive’s interactions or dealings with the Corporation, its
Executives or customers.



5.
Refuse to comply with any reasonable, lawful direction of the Board or
Corporation officer; or



6.
Engage in business practices or conduct that, in the reasonable opinion of the
Corporation, may or will result in a material injury or loss to Corporation,
including damage to customer relations or business prospects; or



7.
Use alcohol, to the extent that such use interferes with the performance of the
Executive’s obligations under this Agreement or causes or could cause
embarrassment or reputational damage to Corporation, continuing after written
warning, or use of illegal drugs, with or without previous warning; or



8.
Lose or have suspended any licenses, clearances or bonding required to perform
Executive’s duties under this Agreement; or



9.
Willfully violate any law, rule, or government regulation (other than traffic
violations, misdemeanors, or similar offenses that do not involve moral
turpitude) or be convicted of or plead nolo contendere to any felony.



For purposes of defining Cause, no act, or failure to act, of Executive shall be
considered “willful” unless done, or omitted to be done, by Executive
deliberately and with knowledge of the consequences of such action or inaction.
In the event of any such termination for Cause by Corporation, Corporation shall
only be obligated to continue to pay Executive the Base Salary due Executive
under this Agreement up to Executive’s termination date.
B.Termination by Corporation Without Cause. This Agreement and Executive’s
employment hereunder may be immediately terminated by Corporation without Cause.
In the event of any such termination by Corporation without Cause, Corporation
shall be obligated to continue to pay Executive (i) the Base Salary due
Executive under this Agreement up to Executive’s termination date; and (ii)
Severance Pay as defined below.


C.Termination by Executive.


1.
This Agreement and Executive’s employment hereunder may be terminated by
Executive with thirty (30) calendar days’ written notice (“Notice Period”) to
Corporation. Upon receiving notice of termination from Executive, Corporation
reserves the right to terminate this Agreement immediately or at any time during
the Notice Period. Provided Executive has given the required thirty (30)
calendar days’ notice, if Corporation elects to terminate this Agreement before
the termination date set forth in Executive’s notice, Corporation shall be
obligated to continue to pay Executive the Base Salary that would have been due
Executive under this Agreement to the end of Executive’s Notice Period, but not
exceeding thirty (30) days. If Executive terminates this Agreement with less
than thirty (30)






--------------------------------------------------------------------------------





calendar days’ notice or if Executive elects not to remain employed for the full
Notice Period, Corporation shall only be obligated to pay Executive the Base
Salary due Executive up to the earlier of (i) the end of Executive’s Notice
Period or (ii) the termination date set by Corporation.


2.
Notwithstanding anything to the contrary in this section (C), in the event
Executive terminates this Agreement for Good Reason, Corporation shall, in
addition to any Base Salary that would be due Executive through the end of the
Notice Period, pay Executive Severance Pay, as defined in Section 7(A) below.
“Good Reason” is defined as the occurrence of any of the following:



a.
An involuntary reduction or diminution in Executive’s title, authority, duties,
reporting relationship or responsibilities (other than temporarily while the
Executive is physically or mentally incapacitated or as required by applicable
law), relative to Executive’s title, duties, authority, reporting relationship
or responsibilities in effect immediately prior to such reduction which would
cause Executive’s position with Corporation to become of materially less
responsibility, authority and/or importance, taking into account the Company's
size, status as a public company, and capitalization as of the date of this
Agreement; or



b.
Requiring Executive to relocate his primary work location more than fifty (50)
miles from his/her then-present location; or



c.
A material reduction in Executive’s salary, bonus opportunity or benefits; or



d.
Executive is not given sufficient authority for Executive to carry out the
responsibilities contemplated hereunder; or



e.
Corporation otherwise materially breaches this Agreement.



3.
In order to qualify as Good Reason, in addition to the occurrence of one of the
circumstances above, Executive must:



a.
provide written notice to Corporation of Good Reason no more than ninety (90)
days after the initial existence of Good Reason, and



b.
afford Corporation thirty (30) days to remedy the material change or breach, and



c.
Executive must terminate within one-hundred-twenty (120) days following the
initial existence of any Good Reason if Corporation fails to remedy the same.



D.Death of Executive. This Agreement and Executive’s employment hereunder shall
terminate automatically upon the death of Executive. In the event Executive’s
employment is terminated by reason of Executive’s death, Executive’s estate
shall be eligible to receive any unpaid Base Salary that is due through the date
of death.


E.Disability of Executive. This Agreement and Executive’s employment hereunder
may be terminated in the event of Executive’s disability, as defined in
Corporation’s Long Term





--------------------------------------------------------------------------------





Disability Policy in effect at the time, for a period of six (6) months or more.
Executive acknowledges and agrees that Executive shall voluntarily submit to a
medical or psychological examination for the purpose of determining Executive’s
continued fitness to perform the essential functions of the Executive’s position
whenever requested to do so by the Corporation. If the Corporation elects to
terminate the employment relationship on this basis, the Corporation shall
notify the Executive or the Executive’s representative in writing and the
termination shall become effective on the date that such notification is given.
In the event of a termination of employment by reason of Executive’s disability,
Executive shall be eligible to receive any unpaid Base Salary that is due
through the date of termination of Executive’s employment.


F.Corporate Dissolution. This Agreement and Executive’s employment hereunder
shall terminate in the event of the termination of the business or corporate
existence of the Corporation. In the event of any such termination by
Corporation, Corporation shall be obligated to continue to pay Executive (i) the
Base Salary due Executive under this Agreement up to Executive’s termination
date; and (ii) Severance Pay as defined below.


G.Reconciliation of Compensation Owed Executive. After any termination of
Executive’s employment hereunder, all compensation and amounts due to Executive
with respect to work performed or expenses incurred prior to the date of
termination shall be reconciled with amounts due to Corporation from Executive.
Each party shall be entitled to offset against any amounts that may be due to
the other party such amounts as are due from such other party to it or him. The
parties shall proceed expeditiously to accomplish the foregoing, and the
resulting amount due from one party to the other shall be paid promptly after it
is determined.


H.Executive Cooperation. Following any notice of termination, Executive shall
fully cooperate with Corporation in all matters relating to the winding up of
Executive’s pending work on behalf of Corporation and the orderly transfer of
any such pending work to such other Executives of Corporation as may be
designated by Corporation. To that end, Corporation shall be entitled to such
full time or part time services of Executive as Corporation may reasonably
require during all or any part of the period from the time of giving any such
notice until the effective date of such termination. Executive further agrees to
cooperate with and provide assistance to Corporation and its legal counsel in
connection with any litigation (including arbitration or administrative
hearings) or investigation affecting Corporation, in which (in the reasonable
judgment of Corporation) Executive’s assistance or cooperation is needed.
Executive shall, when requested by Corporation, provide testimony or other
assistance and shall travel at Corporation’s request in order to fulfill this
obligation; provided, however, that, in connection with such litigation or
investigation, Corporation shall attempt to accommodate Executive’s schedule,
shall provide Executive with reasonable notice in advance of the times in which
Executive’s cooperation or assistance is needed, and shall reimburse Executive
for any reasonable expenses incurred in connection with such matters.


7.Severance Benefits. In the event of a termination by Corporation without Cause
as defined in Section 6 B or in the case of Corporate Dissolution as defined in
Section 6 F, Corporation agrees to provide Executive with the following payments
and benefits, which shall be referred to as “Severance”:


A.
Twelve (12) months of Base Salary (“Severance Pay”).



B.Notwithstanding A above, if employment is terminated in conjunction with a
change in the control of Corporation, Corporation will provide the Executive
with Severance Pay under the circumstances specified in (i) and (ii) of this
subsection (B), and the conditions set forth in subsections





--------------------------------------------------------------------------------





7 (C) and (D) of this Agreement. For the purposes of this Agreement, a “Change
in Control” is defined as the sale of substantially all of the operating assets
of Corporation, the acquisition of more than fifty percent (50%) of the stock of
Corporation by a group of shareholders or an entity which acquires control of
Corporation (a “Purchaser”), or a merger or consolidation of Corporation with
any other corporation, other than a merger or consolidation which would result
in the voting securities of Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) fifty percent (50%) or more of
the total voting power represented by the voting securities of Corporation or
such surviving entity outstanding immediately after such merger or
consolidation.


1.
If the Change in Control results in the involuntary termination of Executive
during the term of this Agreement or results in Executive electing within nine
(9) months from the date of the Change in Control to terminate Executive’s
employment for Good Reason (as defined below), Corporation shall provide
Executive with Severance Pay in an amount that is equal to two and one-half
times (2 ½ x) Executive’s annual Base Salary and shall pay Executive any
reasonably anticipated Performance Bonus, on a prorated basis, for the fiscal
year in which the Executive was terminated. Such Performance Bonus shall be
based on performance to date, as of the date of the Change of Control.



2.
For the purposes of this subsection 7(B), “Good Reason” shall include, in
addition to the condition set forth in Section 6(C), the occurrence of any of
the following after a Change in Control: (a.) Executive is not the [Title] of
the ultimate parent/successor of Corporation; or (b.) Employee does not report
directly to the [Title] of the ultimate parent or successor of Corporation.



C.As a condition of receiving Severance hereunder, Executive will be required to
execute a release agreement.


D.Severance Pay shall be less such amounts required to be withheld by law. The
Severance Pay shall be paid following termination in equal installments per the
Corporation’s regular pay schedule, commencing after the date the revocation
period for the release agreement has expired and no revocation has occurred. If
any payment hereunder fails to be exempt from Internal Revenue Code Section
409A, and the applicable revocation period spans two calendar years,
commencement of payment of the installments will not occur until the second
calendar year and after the release agreement has become effective.


E.Notwithstanding anything to the contrary, the amount of Severance Pay provided
under this Agreement shall not under any circumstances exceed the amount defined
in § 280G of the Internal Revenue Code as a “parachute payment”.


F.In addition to Severance Pay, if Executive elects continuation coverage under
one or more of the Corporation’s health plans (“Health Plans”) pursuant to the
continuation coverage terms of such Health Plan(s) and as required by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), then for a
period equal to the number of months of Severance Pay (“Severance Period”),
Executive shall pay a reduced, monthly COBRA premium for continuation coverage.
The monthly premium to be paid by Executive shall be equal to the payroll
deduction contribution then being paid, each month, by the Corporation’s
actively employed, similarly situated Executives, for the selected Health Plans’
coverage. Such coverage shall be provided in accordance with terms of





--------------------------------------------------------------------------------





the Health Plan(s) as may exist or may be amended from time to time. If
Executive elects to continue COBRA coverage beyond the Severance Period,
Executive will be responsible for payment of the full, regular COBRA premium for
any coverage continuation thereafter.


G.Corporation shall have no obligation to provide Severance to Executive in the
event of termination for any reason other than those set forth in this Section
7.


8.Confidential Information.


A.Non-Disclosure. Executive shall, during the course of Executive’s employment
and at all times subsequent to Executive’s employment, hold in strictest and
total confidence all Confidential Information. Executive will at no time, except
as authorized by Corporation in writing or as required by any law, rule or
regulation after providing prior written notice to Corporation within sufficient
time for Corporation to object to production or disclosure or quash subpoenas
related to the same, directly or indirectly, use for Executive’s benefit or for
the benefit of others, or disclose, communicate, divulge, furnish to, or convey
to any other person, firm, or corporation, any Confidential Information, nor
shall Executive permit any other person or entity to use Confidential
Information in competition with Corporation. Executive acknowledges that
disclosure of Confidential Information to or use of the same by third parties
would greatly affect the effective and successful conduct of the business of
Corporation and the goodwill of Corporation, and that any breach of the terms of
this subsection (A) shall be a material breach of this Agreement.


B.Defend Trade Secrets Act (DTSA) Notice. Pursuant to 18 USC § 1833(b),
Executive may not be held criminally or civilly liable under any federal or
state trade secret law for disclosure of a trade secret: (i) made in confidence
to a government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; and/or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, should Executive
pursue legal action against Corporation for retaliation based on the reporting
of a suspected violation of law, Executive may disclose a trade secret to
his/her attorney and use the trade secret information in the court proceeding,
so long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.


C.Definitions.


1.
“Confidential Information” shall mean any information proprietary to Corporation
and not generally known, including trade secrets; Inventions; technology,
whether now known or hereafter discovered; information pertaining to research,
development, techniques, engineering, purchasing, marketing, selling,
accounting, licensing, know how, processes, products, equipment, devices,
models, prototypes, computer hardware, computer programs and flow charts,
program code, software libraries, databases, formulae, compositions,
discoveries, cost systems, pending business transactions, the identity of
customers and potential customers, and the particular needs and requirements of
customers; customer lists; customer histories and records; personnel
information; financial information; and confidential and proprietary information
of customers and other third parties received by Corporation. Confidential
Information shall also include all derivatives thereof, any information that
qualifies as a “trade secret” under the Uniform Trade Secret Act or the Defend
Trade Secrets Act of 2016








--------------------------------------------------------------------------------





2.
“Invention” shall mean all ideas, discoveries, developments, inventions,
improvements, innovations, technology, computer programs, software, products,
methods, systems or plans, whether or not shown or described in writing or
reduced to practice or use, and whether or not entitled to the protection of
applicable patent, trademark, copyright, or similar laws, relating in any manner
to any of Corporation’s present or future products, services, manufacturing or
research.



3.
The term Confidential Information shall not apply to the following: (a)
information that is or becomes public knowledge other than through the fault of
Executive; (b) information that is received by Executive from a third party who
is under no obligation to keep the information confidential; (c) information
that Executive can show by written records was in Executive’s possession prior
to the date of disclosure by Corporation to Executive of the Confidential
Information in question; or (d) information that is individually developed by
Executive, and that Executive can show by written or other tangible evidence was
so independently developed.



D.Return of Confidential Information. Upon termination of Executive’s employment
with Corporation or at any other time upon Corporation’s request, Executive
shall deliver promptly to Corporation all originals and all copies (including
photocopies, facsimiles, and computer or other means of electronic storage
whether now known or hereafter discovered) of all documents and other materials
then in the Executive’s possession and whether prepared by the Executive or
others that constitute Confidential Information or relate in any way to business
of Corporation. Executive will not make or retain any copies of the foregoing
and will so represent to Corporation upon Executive’s termination of employment.
Furthermore, upon Executive’s termination of employment, Executive will return
to Corporation all computer hardware and/or software provided by or owned by
Corporation.


E.Assignment of Inventions. Any Invention that Executive, either alone or with
others makes, discovers, devises, conceives, reduces to practice, or otherwise
possesses while employed by Corporation shall be “works made for hire” as that
term is defined in the United States Copyright Laws and the sole property of
Corporation. Executive further agrees to assign, and does hereby irrevocably
assign, to Corporation or Corporation’s designee, Executive’s entire right,
title and interest in: (i) all Inventions, (ii) all trademarks and copyrights in
any of the Inventions, and any applications with respect thereto, and all of the
goodwill appurtenant thereto, and (iii) all patent applications and patents with
respect to any of the Inventions, including those in foreign countries, which
Executive conceives or makes (whether alone or with others) while employed by
Corporation. Additionally, both while employed by Corporation and afterwards,
Executive agrees to execute and deliver at Corporation’s expense any documents
that Corporation may reasonably consider necessary or helpful to assure the
originality of all Inventions, obtain or maintain patents, trademarks,
copyrights or any other registrations, whether during the prosecution of
applications therefor or during the conduct of an interference, opposition,
litigation or other matter (all related expenses to be borne by Corporation),
and to vest ownership in, transfer and convey, by assignment or otherwise, all
right, title and interest in and to such items to Corporation.


9.Restrictive Covenants.


A.Limitation on Competition. During the term of Executive’s employment and for a
period of one (1) year after the termination of such employment for any reason
(the “Restricted





--------------------------------------------------------------------------------





Period”), Executive shall not, engage directly or indirectly, either personally
or as an Executive, partner, associate partner, owner, officer, manager, agent,
advisor, consultant or otherwise, or by means of any corporate or other entity
or device, in any business which is competitive with the business of
Corporation. For purposes of this covenant, a business will be deemed
competitive if it is conducted in whole or in part within any geographic area
wherein Corporation is engaged in marketing its products, and if it involves the
design or manufacture of products for the aerospace industry that are the same
or substantially similar to those designed or manufactured by Corporation or if
it is in any manner competitive, as of the date of cessation of the Executive’s
employment, with any business then being conducted by Corporation or as to which
Corporation has then formulated definitive plans to enter;


B.Non-Solicitation of Customers. During Executive’s employment and during the
Restricted Period, Executive shall not, individually or collectively, as a
participant in a partnership, sole proprietorship, corporation, limited
liability corporation, or other entity, or as an operator, investor,
shareholder, partner, director, Executive, consultant, manager, sales
representative, independent contractor or advisor of any such entity, or in any
other capacity whatsoever, either directly or indirectly (i) solicit any
business from any Customer or assist any other entity in soliciting any business
from any Customer; (ii) request or advise any Customer to withdraw, curtail, or
cancel any of such Customer’s business or other relationships with Corporation;
or (iii) otherwise interfere with any relationship between Corporation and any
Customer. As used in this section, “Customer” shall mean any person or entity
(and/or their respective affiliates or successors) to which Corporation rendered
any services or sold anything of value to.


C.Non-Solicitation of Suppliers. During Executive’s employment and during the
Restricted Period, Executive shall not induce or attempt to induce any salesman,
distributor, supplier, manufacturer, representative, agent, jobber or other
person transacting business with Corporation to terminate their relationship
with or Corporation, or to represent, distribute or sell products in competition
with products of Corporation; or


D.Non-Solicitation of Employees. During Executive’s employment and during the
Restricted Period, Executive shall not (i) participate, directly or indirectly,
in or be materially involved in any manner in the hiring or any attempt to hire
as an employee, officer, director, consultant, or advisor any person who is, at
the time of such hiring or attempted hiring, or was within six (6) months of
such hiring or attempted hiring, an employee of Corporation; or (ii) otherwise,
directly or indirectly, induce or attempt to induce any employee of Corporation
or of any affiliate of Corporation to leave the employ of Corporation.


E.Reasonableness of Restrictions. It is the intention of the parties to restrict
the activities of Executive under this Section 9 only to the extent necessary
for the protection of legitimate business interests of Corporation. Executive
acknowledges that Executive’s covenant not to compete unfairly is necessary to
protect the legitimate business interests of Corporation, and that irreparable
harm and damage will be done to Corporation in the event that Executive competes
unfairly with Corporation. Executive has carefully read and considered the
provisions of this Section titled “Restrictive Covenants” and, having done so,
agrees that the restrictions set forth herein are fair and reasonable and are
reasonably required for the protection of the legitimate business interests of
Corporation. Executive further agrees and acknowledges that the geographic and
durational limitations set forth herein are reasonable under the circumstances
considering Executive’s access to Corporation’s Confidential Information and
customer relationships and other relevant factors, and agrees that Corporation’s
need for the protection afforded herein is greater than any hardship Executive





--------------------------------------------------------------------------------





might experience by complying with the terms set forth therein. However, the
parties specifically covenant and agree that should any of the provisions set
forth therein, under any set of circumstances not now foreseen by the parties,
be deemed too broad for such purpose, said provisions will nevertheless be valid
and enforceable to the extent necessary for such protection.


F.Tolling. In the event of a breach by Executive of this Section entitled
“Restrictive Covenants,” then the restrictive periods referenced herein shall be
tolled and shall begin to run or recommence running only at such time as the
breach is alleviated or remedied.
G.Change in Control. The parties agree that the Restricted Period provided for
in this section shall be:


1.
Reduced to six (6) months in event of a Change in Control (as that term is
defined in subsection 7(C) herein); or



2.
Eliminated if the business currently operated by the Corporation is terminated
and the assets of the Corporation are liquidated.



10.Remedies. In the event of the breach by Executive of any of the terms of this
Agreement, notwithstanding anything to the contrary contained in this Agreement,
Corporation may terminate the employment of the Executive in accordance with the
provisions of Section 6. It is further agreed that any breach or evasion of any
of the terms of this Agreement by Executive will result in immediate and
irreparable injury to Corporation and will authorize recourse to injunction
and/or specific performance as well as to other legal or equitable remedies to
which Corporation may be entitled. In addition to any other remedies that it may
have in law or equity, Corporation also may require an accounting and repayment
to Corporation of all profits, compensation, remuneration or other benefits
realized, directly or indirectly, as a result of such breaches by the Executive
or by a competitor’s business controlled, directly or indirectly, by the
Executive. No remedy conferred by any of the specific provisions of this
Agreement is intended to be exclusive of any other remedy and each and every
remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies by Corporation
shall not constitute a waiver of the right to pursue other available remedies.
If either party shall commence a proceeding against the other to enforce and/or
recover damages for breach of this Agreement, the prevailing party in such
proceeding shall be entitled to recover from the other party all reasonable
costs and expenses of enforcement and collection of any and all remedies and
damages, or all reasonable costs and expenses of defense, as the case may be.
The foregoing costs and expenses shall include reasonable attorneys’ fees.


11.Assignability. This Agreement may be assigned by Corporation to any other
entity wholly-owned by Corporation or to any other entity which purchases
substantially all of the assets of Corporation or acquires a majority of the
stock of Corporation. The services to be performed by Executive hereunder are
personal in nature and, therefore, Executive shall not assign Executive’s rights
or delegate Executive’s obligations under this Agreement, and any attempted or
purported assignment or delegation not herein permitted shall be null and void.


12.Binding Effect; Third Party Beneficiaries. Subject to the provisions of
Section 11, this Agreement shall inure to the benefit of and may be enforced by
Corporation and its successors or assigns, and it shall be binding upon
Executive and Executive’s heirs, successors, and assigns. Except as expressly
set forth herein, this Agreement is not intended to confer any rights or
remedies upon any other person or entity.







--------------------------------------------------------------------------------





13.Disclosure of Existence of Agreement. To preserve Corporation’s rights under
this Agreement, Corporation may advise any third party of the existence of this
Agreement and its terms, and Executive specifically releases and agrees to
indemnify and hold Corporation harmless from any liability for doing so.


14.Opportunity to Review. Executive acknowledges his understanding that this
Agreement was prepared by counsel for Corporation and further acknowledges his
understanding that in such capacity, such counsel has acted solely as counsel
for Corporation and does not in any way represent Executive. Executive hereby
acknowledges and represents that he has had the opportunity to review this
Agreement and to seek advice of counsel of his choosing to represent the
interests of Executive prior to his execution hereof.
15.Governing Law. This Agreement shall be deemed for all purposes to have been
made in the State of Missouri, notwithstanding either the place of execution
hereof, nor the performance of any acts in connection herewith or hereunder in
any other jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri.


16.Venue and Jurisdiction. The exclusive venue and jurisdiction for any
litigation concerning this Agreement shall be in the Circuit Court for the 11th
Judicial District, St. Charles County, Missouri, unless that court lacks
jurisdiction, in which case such action shall be brought in the United States
District Court for the Eastern District of Missouri. Any of the foregoing courts
shall have personal jurisdiction over Executive and jurisdiction over matters
arising out of this Agreement, and Executive hereby irrevocably waives any and
all objections to personal jurisdiction, venue or convenience in the
aforementioned courts.


17.Waiver. No waiver by either party hereto of any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or condition at the same or at any prior or
subsequent time. Waiver by either party hereto of any breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach thereof or as a waiver by any other entity.


18.Severability. Should any one or more sections of this Agreement be found to
be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of the remaining sections contained herein shall not in any
way be affected or impaired thereby. In addition, if any section hereof is found
to be partially enforceable, then it shall be enforced to that extent. A court
with jurisdiction over the matters contained in this Agreement shall have the
authority to revise the language hereof to the extent necessary to make any such
section or covenant of this Agreement enforceable to the fullest extent
permitted by law.


19.Notices. All notices provided for in this Agreement shall be in writing and
shall be given either (a) by actual delivery of the notice to the party entitled
thereto or (b) by depositing the same with the United States Postal Service,
certified mail, return receipt requested, postage prepaid, to the address of the
party entitled thereto. The notice shall be deemed to have been received in case
(a) on the date of its actual receipt by the party entitled thereto or in case
(b) two (2) days after the date of its deposit with the United States Postal
Service.


If to the Corporation:
LMI Aerospace, Inc.
Attn: General Counsel





--------------------------------------------------------------------------------





411 Fountain Lakes Blvd.
St. Charles, MO 63301


and, if to the Executive, to:


Name
Address 1    
City, State ZIP


or to such other address as may be specified by either of the parties in the
manner provided under this Section.
20.    Survival. All of those provisions of this Agreement that require
performance by either party following termination of Employee’s employment
hereunder as well as all provisions contained within Section 7(B) shall survive
any termination of this Agreement.
21.    General Interpretive Principles. This Agreement shall be construed
without regard to any presumption or rule requiring construction against the
drafting party. For purposes of this Agreement, except as otherwise expressly
provided or unless context otherwise requires:
A.
the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;



B.
the terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to;”



C.
relative to the determining of any period of time, “from” means “from and
including” and “to” and “through” mean “to and including;”



D.
“or,” “either” and “any” are not exclusive;



E.
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or;” and



F.
the headings contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.



22.    Section 409A.
A.This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section 409A.
In the event that any provision of this Agreement does not comply with the
requirements of Section 409A, Corporation, in exercise of its sole discretion
and without consent of Executive, may amend or modify this Agreement in any
manner to the extent necessary to meet the requirements of Section 409A.


B.This Agreement is intended to comply with Section 409A or an exemption
thereunder, and will be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments





--------------------------------------------------------------------------------





under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
will be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement will be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment will only be made if such termination of employment
constitutes a “separation from service” under Section 409A.


C.Notwithstanding any other provision of this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified Executive,”
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A that are provided to Executive on account of Executive’
s separation from service will not be paid until the first payroll date to occur
following the six-month anniversary of Executive’s termination date (“Specified
Executive Payment Date”). The aggregate amount of any payments that would
otherwise have been made during such six-month period will be paid in a lump sum
on the Specified Executive Payment Date without interest and, thereafter, any
remaining payments will be paid without delay in accordance with their original
schedule. If Executive dies during the six-month period, any delayed payments
will be paid to Executive’s estate in a lump sum within thirty (30) calendar
days after Executive’s death.


23.    Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument. A signature of a party by facsimile or other electronic transmission
(including a .pdf copy sent by e-mail) shall be deemed to constitute an original
and fully effective signature of such party.
24.     Entire Agreement; Amendments. The provisions hereof constitute the
entire and only agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, commitments, representations,
understandings, or negotiations, oral or written, and all other communications
relating to the subject matter hereof. No amendment or modification of any
provision of this Agreement will be effective unless set forth in a document
that purports to amend this Agreement and is executed by all parties hereto.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.


CORPORATION:    LMI AEROSPACE, INC.




By:____________________________________________
            Name
    




EXECUTIVE:    ___________________________________________
NAME





